         Case 1:16-cv-00052-RKE Document 92                Filed 10/18/19   Page 1 of 2



                                         Slip Op. 19–133

               UNITED STATES COURT OF INTERNATIONAL TRADE
____________________________________
                                     :
NATIONAL NAIL CORP.,                 :
                                     :
                                     :
            Plaintiff,               :
                                     :
      and                            :
                                     :
SHANDONG ORIENTAL CHERRY             :  Before: Richard K. Eaton, Judge
HARDWARE GROUP CO., LTD.,            :
                                     :  Consol. Court No. 16-00052
            Consolidated Plaintiff , :
                                     :
      v.                             :
                                     :
UNITED STATES,                       :
                                     :
            Defendant.               :
____________________________________:

                                          JUDGMENT

       Before the court is the United States Department of Commerce’s (“Commerce”) second

remand redetermination (“Remand Results”), ECF No. 87-1, issued pursuant to the court’s order

in National Nail Corp. v. United States, 43 CIT __, Slip Op. 19-71 (June 12, 2019) (“National Nail

II”). Also before the court are the comments of Plaintiff National Nail Corp., ECF No. 89, and

Consolidated Plaintiff Shandong Oriental Cherry Hardware Group Co., Ltd. (“Shandong”), ECF

No. 91, and the United States’ response to those comments, ECF No. 90.

       In National Nail II, the court directed Commerce to calculate a separate rate for Shandong

in accordance with its instructions. The court ordered:

       (a) with respect to Shandong’s factors of production, Commerce shall use the
       information Shandong reported (i) on a CONNUM-specific basis, and (ii) on a
       production-group basis, to determine normal value; (b) with respect to Shandong’s
       U.S. sales information, Commerce shall use the information Shandong provided,
         Case 1:16-cv-00052-RKE Document 92               Filed 10/18/19     Page 2 of 2
Consol. Court No. 16-00052                                                                     Page 2


       including but not limited to sales data for November and December 2014 and the
       narrative explanation Shandong provided to tie its sales reconciliation and
       supporting documentation to its financial statements, in making its comparison of
       normal value and the price at which the subject merchandise was sold in the United
       States. With respect to Shandong’s unexplained revisions to the August and
       December 2013 sales quantities, Commerce shall conduct its analysis in accordance
       with this opinion; and (c) with respect to [Shandong’s affiliate,] Jining Dragon’s
       shooting nails, Commerce shall use facts available in filling in missing necessary
       information, and may draw an adverse inference with respect to information
       regarding the period of review sales of shooting nails; however, Commerce may
       not use the deficiencies in Jining Dragon’s shooting nails information as a basis for
       using total adverse facts available.

National Nail II at 48. In the Remand Results, Commerce calculated a rate of 61.05 percent for

Shandong, in compliance with the court’s order. Remand Results at 5. Commerce stated:

       In accordance with the Second Remand Order, and under respectful protest, for
       these final results of redetermination, Commerce calculated a rate for [Shandong]
       using the [factors of production] and U.S. sales information it submitted in the
       underlying review. Commerce also valued [Shandong]’s [factors of production],
       movement expenses, and financial ratios using surrogate values from the record
       information in the underlying review. In addition, and consistent with the Second
       Remand Order, Commerce applied partial [adverse facts available] to the U.S. sales
       of shooting nails supplied by Jining Dragon. As partial [adverse facts available],
       Commerce applied the highest transaction-specific assessment rate calculated for
       [Shandong] to the entries associated with these shooting nails.

Remand Results 4. There being no further dispute in this matter, each of the parties now asks the

court to sustain the Remand Results.

       Upon consideration of the Remand Results, the parties’ submissions, and the papers and

proceedings had herein, it is hereby

       ORDERED that the Remand Results are sustained.



                                                                        /s/ Richard K. Eaton
                                                                       Richard K. Eaton, Judge
Dated: October 18, 2019
       New York, New York
